 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   HIRAM E. SUMMERS,                     ) Case No. 2:19-cv-09320-DOC-JC
                                           )
12                         Petitioner,     )
                                           )
13                  v.                     )
                                           ) JUDGMENT
14   WARDEN M. POLLAND,                    )
                                           )
15                                         )
                          Respondent._     )
16
17
18         Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
19 Corpus and Action without Prejudice, IT IS ADJUDGED that the Petition for Writ
20 of Habeas Corpus filed in this action and this action are dismissed without
21 prejudice.
22
           October 31, 2019
23 DATED: _________________
24
25                                  ______________________________________
26                                  HONORABLE DAVID O. CARTER
                                    UNITED STATES DISTRICT JUDGE
27
28
